Judgment reversed and a new trial ordered before another referee, costs to abide event. Held, that as, according to the undisputed testimony of the defendant Kamm the vendee, the agreement between him and Schleucker, the debtor, was that, when all the debts were paid, he was to deed the property back to Schleucker and to no one else, *60the effect of that agreement was to make the conveyance a mere mortgage, although absolute in form, and, even assuming that the intent of the transaction was not fraudulent, the plaintiff is entitled to an accounting.